DETAILED ACTION
	Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreuter et al. (US Patent No. 6117454) as evidenced by Muller et al. (Pharm Pharmacol Lett, 1993).
The instant application claims a composition comprising nanoparticles, the nanoparticles comprising denatured, cross-linked albumin and an agent selected from a 
Kreuter et al. is directed to drug targeting to the nervous system by nanoparticles.  Example 5 is directed to the method of making albumin nanoparticles with drug sorption.  Albumin nanoparticles are produced by desolvation (i.e. denaturing) followed by crosslinking.  The nanoparticles made were then loaded with dalargin which is a pharmaceutical for use in therapy for peripheral ulcers (i.e. a therapeutic agent) (example 6).  
Regarding the instantly claimed “nanoparticles being capable of selectively binding to and 5being internalized by activated neutrophils”, Kreuter et al. teaches the same composition with the same nanoparticles.  Kreuter et al. is silent to the binding and internalization. Note MPEP 2112.01: "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, as shown by Muller et al., albumin nanoparticles not modified by PEG show phagocytic uptake by polymorphonuclear neutrophils (abstract and figure 5, page 69).  Thus, the state of the art would support that the particles of Kreuter et al. are capable of selectively binding to and being internalized by activated neutrophils.

	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-26 of U.S. Patent No. 9561192. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a composition comprising nanoparticles, the nanoparticles comprising denatured, cross-linked albumin and an agent selected from a therapeutic agent and a detectable moiety, the nanoparticles being capable of selectively binding to and 5being internalized by activated neutrophils.
Patent ‘192 claims a composition comprising nanoparticles, the nanoparticles consist of denatured, cross-linked albumin and an agent selected from a therapeutic agent and a detectable moiety, the nanoparticles being capable of selectively binding to and being internalized by activated neutrophils.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as both are directed to compositions comprising the same albumin nanoparticles and agent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9872839. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘839 claims a composition comprising nanoparticles, each nanoparticle consisting of denatured, crosslinked albumin and a therapeutic agent, the nanoparticles selectively binding to and internalized by activated neutrophils.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as both are directed to compositions comprising the same albumin nanoparticles and therapeutic agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616